Citation Nr: 9908082	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma.  

2.  Entitlement to an increased (compensable) evaluation for 
a laceration scar of the upper lip.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to August 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July 1995 rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran has a well-healed, two part, open v-shaped, 
scar of the left side of the upper lip that is non-tender and 
somewhat covered by a mustache.  


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.381 (1998).  

2.  The criteria for an increased (compensable) rating for a 
laceration scar of the upper lip have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

I.  Service Connection for Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(e).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Service medical and dental records show that on April 12, 
1979, the veteran was treated on an emergent basis for pain 
to pressure of tooth number 30.  The veteran was referred for 
extraction of the tooth.  On April 21, 1979, the veteran was 
treated for a through and through laceration of the upper 
lip.  The veteran was sutured.  Postoperative treatment 
several days later was unremarkable.  No indication of dental 
trauma to any of the veteran's teeth was noted at that time.  
In May 1979, the veteran was treated for an infection of the 
left side of his lip.  It was noted that he had been injured 
three weeks earlier.  The veteran was treated and was to 
return as needed.  In mid-June 1979, the veteran was treated 
for cavities on two surfaces of tooth number 19.  

An examination was conducted by VA in January 1995.  The 
veteran stated that he had been struck in the mouth and lower 
face with the end of a crutch.  He stated that this had 
caused a laceration and breaking of several teeth in the 
upper and lower jaw.  Three teeth were reportedly extracted 
from the mandible and one or two others from the maxilla.  
The remaining teeth were reportedly repaired by either crowns 
or root canals and capping.  Objective examination found four 
broken teeth, some with retained roots, in the left upper 
jaw.  There was tenderness of the gum to palpation on the 
buccal side of the medial side of the gum near the mid-
portion of the maxilla.  The teeth were also tender.  On the 
right side of the upper jaw, there were about four retained, 
decayed teeth and some tenderness of the teeth as well.  In 
the left lower jaw, there was one very large decayed tooth, 
and an area of a sinus tract with purulent drainage on the 
gum margin.  On the right side of the lower jaw, there were 
three missing molars and apparently one retained last molar.  
There was tenderness of the gum margin.  An X-ray study 
showed the mandible to be essentially normal.  The physician 
stated that he did not presume to interpret the dental 
radiographs, but that it was obvious that there were several 
decayed, broken teeth.  The diagnosis was advanced 
deterioration of teeth, with cavities, some broken teeth, 
chronic inflammation of the gums and evidence of abscess in 
the upper and lower jaw.  The examiner stated that it was 
difficult for him to relate the current condition to the 
original injury as described by the veteran.  A dental 
consultation was recommended.  

The veteran was scheduled for a dental and oral examination 
by VA in April 1998, but failed to report for the 
examination, despite notification of the adverse consequences 
of this action.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b).  

The veteran claims that he sustained dental trauma as a 
result of an injury of the mouth that he sustained during 
service.  The service medical and dental records do support 
the fact that he sustained an injury, but they do not support 
a finding of service connection for trauma to any of the 
veteran's teeth.  While it is true that he received treatment 
of tooth number 30 in April 1979, this was prior to the 
injury.  Records of treatment following the injury show only 
treatment for cavities in tooth number 19.  Although many 
broken and missing teeth are now found on VA examination, the 
examiner could not relate them to the injury sustained by the 
veteran.  Nor does the medical evidence of record support 
such a relationship.  An additional examination by a dentist 
could have been of help in the adjudication of this claim, 
but the veteran failed to report for that examination and the 
issue must be decided on the existing evidence of record.  

Under these circumstances, the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Rating for the Laceration Scar of the Lip

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for a scar of the lip was initially 
granted by the RO in a July 1995 rating decision.  The 
veteran has appealed the noncompensable evaluation that was 
assigned at that time.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. 4.118, Diagnostic Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The veteran sustained a laceration injury of his lip during 
service.  Dental records show that the injury was sutured and 
medical records show that the veteran did have an infection 
of the area several weeks following the injury.  The 
veteran's claim for service connection was received in 1994.  

An examination was conducted by VA in January 1995.  At that 
time, the veteran was noted to have an irregular, well-healed 
scar involving the left side of the upper lip with two parts 
each measuring 1 centimeter in a rather open, v-shaped, 
manner.  The veteran wore a mustache that covered the scar 
somewhat.  There was no tenderness associated with the scar 
and there was no scar on the inside of the mouth on the 
buccal surface.  There was no keloid, formation, adherence, 
herniation, inflammation, swelling, depression, ulceration, 
limitation of function or tenderness.  There were no cosmetic 
effects.  

The veteran was scheduled for an additional examination by 
VA, which was to include photographs of the scar, but he 
failed to report for the examination.  

The veteran's scar would warrant a compensable evaluation if 
any tenderness, ulceration or limitation of the function of 
the mouth were to be shown.  A compensable evaluation could 
also be assigned if moderate disfigurement were demonstrated.  
A 10 percent rating could be assigned for each of the above, 
if they were demonstrated.  However, the record shows that 
none of the criteria for a compensable rating are shown.  
Under these circumstances, the claim must be denied.  
38 C.F.R. § 4.31.  



ORDER

Service connection for the residuals of dental trauma is 
denied.  

An increased (compensable) evaluation for a scar of the lip 
is denied.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


